Citation Nr: 1530084	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  15-03 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the appellant's character of discharge is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel







INTRODUCTION

The appellant served on active duty from March 1984 to June 1987, and from July 1987 to April 1988.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 administrative decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2015, the appellant requested a Board hearing by live videoconference.  Accordingly, the case must be returned to the AOJ so that a videoconference hearing before the Board may be scheduled.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a videoconference hearing before the Board.  Thereafter, process the appeal in accordance with established appellate procedure.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




